DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
The Amendment, filed on June 28th, 2022, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 3, 15 has been entered.
Claim(s) 1-2, 4-14, 16-20 are pending in the instant application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged to U.S. Provisional Application No. 62/488, 607.
Drawings
The drawings were received on October 21, 2019.  These drawings are considered acceptable by Examiner. 
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1-2, 4, 8-9, 13-14, 16, 19-20 are rejected under 35 U.S.C. 103 as being obvious over Ashdown (U.S. Pub. No. 2006/0082331 A1) as previously cited in view of Yang et al., (U.S. Pub. No. 2011/0267375 A1). 
Regarding Claim 1, Ashdown teaches a lighting system comprising: a plurality of light emitting diodes (31, 32, 33, “light-emitting elements” [Wingdings font/0xE0] “can equally be a group or string of light-emitting element,” ¶ [0051]), wherein each of the light emitting diodes (31, 32, 33) is configured to output light in a predetermined color band (“the lighting system may be comprised of a multiplicity of red, green, blue, and optionally amber light-emitting elements,” ¶ [0047]) and is arranged in a corresponding group (“can equally be a group or string of light-emitting element,” ¶ [0051]) according to the predetermined color band; a plurality of output controllers (10, “a multiplicity of controllers 10 operating in synchrony,” ¶ [0066]), each of the plurality of output controllers (plurality of 10) operable to adjust output power to one of the corresponding groups of light emitting diodes (31, 32, 33); a master controller (DMX512, “master controller to transmit periodic time synchronization information to all controllers 10 connected to the DMX512 network,” ¶ [0079]) coupled to the plurality of output controllers (plurality of 10) and operable to synchronize the plurality of output controllers (plurality of 10), wherein the master controller (DMX512) is operable to receive data from a remote device indicating a desired duty cycle (“duty cycles,” ¶ [0086]), cycle period (“periodic time synchronization,” ¶ [0079]), and phase shift (“phase shift,” ¶ [0095]) of the output power relative to one another.  Ashdown does not explicitly describe the master controller is operable to provide an oscillating signal to each of the plurality of output controllers to oscillate output power to the corresponding groups of light emitting diodes, wherein each of the oscillating signals are phase shifted relative to one another.
In the same field of endeavor, Yang et al., teaches an LED device including a master controller that is operable to provide an oscillating signal to each of the plurality of output controllers to oscillate output power to the corresponding groups of light emitting diodes between a light emitting condition (on) and a non-light emitting condition (off), wherein each of the oscillating signals are phase shifted relative to one another (“PWM dimming in example backlighting system 100 can be phase-shifted PWM dimming, wherein each LED string is turned on and off periodically according to a single predetermined frequency (f) and a single predetermined duty cycle (D) but out-of-phase relative to disparate strings, with a phase shift equal to M.times..phi., where M is a finite, integer (mod N) index that characterizes separation amongst strings--M=.+-.1 nearest neighbor strings, M=.+-.2 second nearest neighbor strings, and so forth. A positive value of M indicates an LED string power onset is delayed with respect to its neighbor, whereas a negative value of M indicates the LED string power onset is advanced with respect to its neighbor.” ¶ [0027] via the use of controllers) in order to improve the application and marketing of the lighting device of Ashdown. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the oscillating signals, as disclosed by in the device of Ashdown as modified by in order to improve the application and marketing of the lighting device of Ashdown. 
Furthermore, one of ordinary skill in the art would have been led to using oscillating signals for phase shifting (i.e., simple dimming application to enhance marketability of light system) as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding Claim 2, Ashdown teaches the light system as recited in claim 1, wherein the plurality of power output controllers consists of three controllers (as detailed in ¶ [0072]), each corresponding to a different color band (“red, green and blue … enable all controllers 10,” ¶ [0072]).  
Regarding Claim 4, Ashdown teaches the light system as recited in claim 2, wherein a second output from a second of the three controllers is phase shifted relative to a first output from a first of the three controllers and a third output from a third of the three controllers is phase shifted relative to both the first output and the second output (“autonomous operation wherein said controllers 10 generate the same sequence with a constant predetermined time delay (or "phase shift") that may differ for each controller 10 … example, each controller may generate a color sequence wherein the colors are smoothly faded between a sequence of predetermined colors with fixed hold and fade times … If the light fixtures with controllers 10 are physically arranged in a linear pattern and each controller is phase shifted by a constant amount from its preceding controller in the pattern,” ¶ [0066]).  
Regarding Claim 8, Ashdown teaches the light system as recited in claim 2, wherein the three controllers consist of a first controller, a second controller, and a third controller (plurality of 10 each corresponding to R, G and B LED bands separately), and the master controller (DMX512, “master controller to transmit periodic time synchronization information to all controllers 10 connected to the DMX512 network,” ¶ [0079]) operable to output data to the first controller, the second controller, and third controller to adjust the corresponding duty cycle of the associated light emitting diodes (¶ [0079]).  
Regarding Claim 9, Ashdown teaches the light system as recited in claim 8, wherein the duty cycles (“autonomous operation wherein said controllers 10 generate the same sequence with a constant predetermined time delay,” ¶ [0066]) are independently adjustable thereby producing a different density of light output.  
Regarding Claim 13, Ashdown teaches a light system comprising: a plurality of light emitting diodes (31, 32, 33, “light-emitting elements” [Wingdings font/0xE0] “can equally be a group or string of light-emitting element,” ¶ [0051]) arranged in an array, the array having two or more groups based on color band of light output from the LEDs (31, 32, 33); a plurality of output controllers (10, “a multiplicity of controllers 10 operating in synchrony,” ¶ [0066]), wherein a single one of the plurality of output controllers (10) is assigned to each of the two or more groups and each of the plurality of output controllers (10) operable to adjust output power to the assigned group of light emitting diodes (31, 32, 33); a master controller (DMX512, “master controller to transmit periodic time synchronization information to all controllers 10 connected to the DMX512 network,” ¶ [0079]) coupled to the plurality of output controllers (10) and operable to synchronize the plurality of output controllers (10), wherein the master controller (DMX512) is operable to receive data from a remote device (“remote querying,” ¶ [0011]) indicating a desired duty cycle (“duty cycles,” ¶ [0086]), cycle period (“periodic time synchronization,” ¶ [0079]), and phase shift (“phase shift,” ¶ [0095]) of the output power relative to one another. Ashdown does not explicitly describe the master controller is operable to provide an oscillating signal to each of the plurality of output controllers to oscillate output power to the corresponding groups of light emitting diodes, wherein each of the oscillating signals are phase shifted relative to one another.
In the same field of endeavor, Yang et al., teaches an LED device including a master controller that is operable to provide an oscillating signal to each of the plurality of output controllers to oscillate output power to the corresponding groups of light emitting diodes between a light emitting condition (on) and a non-light emitting condition (off), wherein each of the oscillating signals are phase shifted relative to one another (“PWM dimming in example backlighting system 100 can be phase-shifted PWM dimming, wherein each LED string is turned on and off periodically according to a single predetermined frequency (f) and a single predetermined duty cycle (D) but out-of-phase relative to disparate strings, with a phase shift equal to M.times..phi., where M is a finite, integer (mod N) index that characterizes separation amongst strings--M=.+-.1 nearest neighbor strings, M=.+-.2 second nearest neighbor strings, and so forth. A positive value of M indicates an LED string power onset is delayed with respect to its neighbor, whereas a negative value of M indicates the LED string power onset is advanced with respect to its neighbor.” ¶ [0027] via the use of controllers) in order to improve the application and marketing of the lighting device of Ashdown. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the oscillating signals, as disclosed by in the device of Ashdown as modified by in order to improve the application and marketing of the lighting device of Ashdown. 
Furthermore, one of ordinary skill in the art would have been led to using oscillating signals for phase shifting (i.e., simple dimming application to enhance marketability of light system) as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding Claim 14, Ashdown teaches the light system as recited in claim 13, wherein the plurality of power output controllers consists of three controllers (as detailed in ¶ [0072]), each corresponding to a different color band (“red, green and blue … enable all controllers 10,” ¶ [0072]).    
Regarding Claim 16, Ashdown teaches the light system as recited in claim 14, wherein a second output from a second of the three controllers is phase shifted relative to a first output from a first of the three controllers and a third output from a third of the three controllers is phase shifted relative to both the first output and a the second output (“autonomous operation wherein said controllers 10 generate the same sequence with a constant predetermined time delay (or "phase shift") that may differ for each controller 10 … example, each controller may generate a color sequence wherein the colors are smoothly faded between a sequence of predetermined colors with fixed hold and fade times … If the light fixtures with controllers 10 are physically arranged in a linear pattern and each controller is phase shifted by a constant amount from its preceding controller in the pattern,” ¶ [0066]).  Ashdown does not explicitly describe the master controller is operable to provide an oscillating signal to each of the plurality of output controllers to oscillate output power to the corresponding groups of light emitting diodes, wherein each of the oscillating signals are phase shifted relative to one another.
In the same field of endeavor, Yang et al., teaches an LED device including a master controller that is operable to provide an oscillating signal to each of the plurality of output controllers to oscillate output power to the corresponding groups of light emitting diodes, wherein each of the oscillating signals are phase shifted relative to one another (“PWM dimming in example backlighting system 100 can be phase-shifted PWM dimming, wherein each LED string is turned on and off periodically according to a single predetermined frequency (f) and a single predetermined duty cycle (D) but out-of-phase relative to disparate strings, with a phase shift equal to M.times..phi., where M is a finite, integer (mod N) index that characterizes separation amongst strings--M=.+-.1 nearest neighbor strings, M=.+-.2 second nearest neighbor strings, and so forth. A positive value of M indicates an LED string power onset is delayed with respect to its neighbor, whereas a negative value of M indicates the LED string power onset is advanced with respect to its neighbor.” ¶ [0027] via the use of controllers) in order to improve the application and marketing of the lighting device of Ashdown. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the oscillating signals, as disclosed by in the device of Ashdown as modified by in order to improve the application and marketing of the lighting device of Ashdown. 
Furthermore, one of ordinary skill in the art would have been led to using oscillating signals for phase shifting (i.e., simple dimming application to enhance marketability of light system) as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding Claim 19, Ashdown teaches the light system as recited in claim 14, wherein the three controllers consist of a first controller, a second controller, and a third controller (plurality of 10 each corresponding to R, G and B LED bands separately), and the master controller (DMX512, “master controller to transmit periodic time synchronization information to all controllers 10 connected to the DMX512 network,” ¶ [0079]) operable to output data to the first controller, the second controller, and third controller to adjust the corresponding duty cycle of the associated light emitting diodes (¶ [0079]).  
Regarding Claim 20, Ashdown teaches the light system as recited in claim 19, wherein the duty cycles (“autonomous operation wherein said controllers 10 generate the same sequence with a constant predetermined time delay,” ¶ [0066]) are independently adjustable thereby producing a different density of light output.
2.	Claim(s) 5-7 and 17-18 are rejected under 35 U.S.C. 103 as being obvious over Ashdown in view of Yang et al., in further view of Dischert (U.S. Pat. No. 4,030,118).
Regarding Claim(s) 5-7, 17-18, Ashdown as modified by Yang et al., teaches the invention set forth above (see rejection in the corresponding claim(s) 1, 13 above).  Ashdown as modified by Yang et al., is silent regarding the phase shift degree.
In the same field of endeavor, Dischert teaches an LED device (with R, G, B, Col. 8, lines 9-12) with output the phase shift of the second output relative to the first output is 120 degrees, wherein the phase shift of the third output relative to the second output is 120 degrees, wherein the phase shift of the second output relative to the first output is 120 degrees and the phase shift of the third output relative to the second output is 120 degrees (Dischert teaches the three color/carrier waves as well as the ability “to shift their phase such that each carrier wave is 120o out of phase with the other two carrier waves,” Col. 10, lines 5-40) in order to improve the ability to carry information and signals more clearly and expressly.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the phase shift degree, as disclosed by Dischert, in the device of Ashdown as modified by Yang et al., in order to improve the ability to carry information and signals more clearly and expressly.  
Furthermore, one of ordinary skill in the art would have been led to using a phase shift of 120o as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
3.	Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being obvious over Ashdown in view of Yang et al., in further view of Broutin Farah et al., (U.S. Pub. No. 2015/0305258 A1). 
Regarding Claim(s) 10-12, Ashdown as modified by Yang et al., teaches the invention set forth above (see rejection in the corresponding claim(s) 1 above).  Ashdown as modified by Yang et al., is silent regarding a plant input unit.
In the same field of endeavor, Broutin Farah et al., teaches an LED device including a master controller that is operably coupled to a plant input unit (see at least Figs. 2-4, ¶ [0046]) that contains data regarding the plants that are being illuminated by the light system, wherein the plant input unit is operable to store data regarding profiles for a plurality of plants, wherein the profiles (605, “growing profiles,” ¶ [0046]) have data concerning timing, duty cycle or light density of the plurality of light emitting diodes, phase shifting of plurality of light emitting diodes, and cycle period of the plurality of light emitting diodes (as previously disclosed in Ashdown) in order to improve the application and marketing of the lighting device of Ashdown 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the phase shift degree, as disclosed by Broutin Farah et al., in the device of Ashdown as modified by Yang et al., in order to improve the application and marketing of the lighting device of Ashdown. 



Response to Arguments
Applicant's arguments filed on June 28, 2022 have been fully considered but they are not persuasive.
A.	In response to Applicant's arguments that Yang does not disclose the claimed invention, the Examiner respectfully disagrees.   
Examiner maintains that (the combination and addition of) Yang et al., teaches an LED device including a master controller that is operable to provide an oscillating signal to each of the plurality of output controllers to oscillate output power to the corresponding groups of light emitting diodes between a light emitting condition (on) and a non-light emitting condition (off), wherein each of the oscillating signals are phase shifted relative to one another (“PWM dimming in example backlighting system 100 can be phase-shifted PWM dimming, wherein each LED string is turned on and off periodically according to a single predetermined frequency (f) and a single predetermined duty cycle (D) but out-of-phase relative to disparate strings, with a phase shift equal to M.times..phi., where M is a finite, integer (mod N) index that characterizes separation amongst strings--M=.+-.1 nearest neighbor strings, M=.+-.2 second nearest neighbor strings, and so forth. A positive value of M indicates an LED string power onset is delayed with respect to its neighbor, whereas a negative value of M indicates the LED string power onset is advanced with respect to its neighbor.” ¶ [0027] via the use of controllers) in order to improve the application and marketing of the lighting device of Ashdown. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the oscillating signals, as disclosed by in the device of Ashdown as modified by in order to improve the application and marketing of the lighting device of Ashdown. 
Furthermore, one of ordinary skill in the art would have been led to using oscillating signals for phase shifting (i.e., simple dimming application to enhance marketability of light system) as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
For the reasons stated above, the rejection of the claims is deemed proper.
Other Prior Art Cited
The prior art below is made of record and is considered pertinent to applicant’s disclosure:
U.S. Pub. No. 2002/0119279 A1
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly






/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875